Exhibit 10(iii)A(91)

AMENDMENT NO. 1

TO AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT made as of this 24th day of October, 2008, by and between ACUITY
BRANDS, INC. (the “Company”) and JOHN T. HARTMAN (“Executive”);

WHEREAS, the Company and Executive entered into an Amended and Restated Change
In Control Agreement, dated as of April 21, 2006 (the “CIC Agreement”); and

WHEREAS, the Company has approved certain changes in the CIC Agreement;

NOW, THEREFORE, the CIC Agreement is hereby amended as follows:

1.

Section 3.1(a) is hereby amended by adding the following sentence to the end of
the present section:

“In the event Executive becomes entitled to the Pro Rata Bonus under this
Section 3.1(a) or under Section 3.1(b)(1) and also to a bonus under the
Company’s incentive plan in connection with a Change in Control, Executive shall
be entitled to receive whichever bonus amount is greater and Executive shall not
receive a duplicate bonus pursuant to such Sections.”

2.

Section 3.1(b)(ii) is hereby amended by deleting the present section in its
entirety and substituting the following in lieu thereof:

“(ii) the Company shall pay the Executive as severance pay and in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount (the “Severance Amount”) in cash equal to two (2) times the
sum of (A) the greater of the Executive’s base salary in effect on the
Termination Date or at any time during the 90-day period prior to the Change in
Control (“Base Salary”) and (B) the Bonus Amount. Notwithstanding the foregoing,
if the Executive has attained at least age 63 on the Termination Date, the
Severance Amount to be paid under this Subsection (ii) shall be the amount
described in the preceding sentence multiplied by a fraction (which in no event
shall be less than one-half) the numerator of which shall be the number of
months (for this purpose any partial month shall be considered as a whole month)
remaining until the Executive’s 65th

 

1



--------------------------------------------------------------------------------

birthday (but in no event shall be less than 12) and the denominator of which
shall be 24.”

3.

Section 3.1(b)(iii) is hereby amended by deleting the number “18” in the first
line of the present section and substituting “24” in lieu thereof.

4.

Section 3.1(b)(iv) is hereby amended by deleting the present section in its
entirety and substituting the following in lieu thereof:

“(iv) the Company shall pay in a single payment an amount in cash equal to the
amount the Executive would have received if he remained employed for an
additional two (2) years (or until his 65th birthday, if earlier), his annual
compensation during such period had been equal to his Base Salary and the Bonus
Amount and the Company had continued to make employer contributions or credits
on Executive’s behalf to each defined contribution plan in which Executive was a
participant at the Termination Date including, without limitation, the Acuity
Brands, Inc. 401(k) Plan (assuming Executive participated in such plan at the
maximum permissible contribution level) and the 2005 Acuity Brands, Inc.
Supplemental Deferred Savings Plan (“SDSP”). For purposes of the SDSP, the
Executive shall be credited with the contribution to the Supplemental Subaccount
(but not the Matching Subaccount), the Make-Up Contribution Credit and the SERP
Make-Up Contribution Credit for such two (2) year period (to the extent
Executive is eligible for each such type of contribution), provided that the
requirements of the SDSP that the Executive have a Year of Service for each year
and be employed on the last day of the year shall not apply to the eligibility
to receive such contributions; and”

5.

Section 3.3 is hereby amended by deleting the third sentence of the present
section and substituting the following in lieu thereof:

“Specifically, the Company shall have the authority to delay the commencement of
payments under Section 3.1 to “key employees” of the Company (as determined by
the Company in accordance with procedures established by the Company that are
consistent with Section 409A) to a date which is six months after the date of
Executive’s Termination of Employment (and on such date the payments that would
otherwise have been made during such six-month period shall be made) to the
extent such delay is required under the provisions of Section 409A, provided
that the Company

 

2



--------------------------------------------------------------------------------

and Executive may agree to take into account any transitional rule available
under Section 409A.”

6.

This Amendment No. 1 to the CIC Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the CIC Agreement shall remain in
full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the day
and year first written above.

 

ACUITY BRANDS, INC. By:   /s/  Vernon J. Nagel  

Vernon J. Nagel

Chairman, President & CEO

 

 

 

EXECUTIVE: /s/  John T. Hartman JOHN T. HARTMAN

 

3